389 F.2d 388
Edward F. HOUFF, Appellant,v.George W. BISER, Appellee.
No. 11568.
United States Court of Appeals Fourth Circuit.
Argued Jan. 12, 1968.Decided Jan. 26, 1968.

Hamilton O'Dunne, Baltimore, Md.  (Patrick A. O'Doherty, Baltimore, Md., on brief), for appellant.
Richard A. Reid, Towson, Md.  (Royston, Mueller, Thomas & McLean, Towson, Md., on brief), for appellee.
Before WINTER and CRAVEN, Circuit Judges, and KELLAM, District Judge.
PER CURIAM:


1
In this diversity action, the codefendant held liable to the plaintiff for negligence in the operation of his motorvehicle, contends that he is entitled to a new trial in an effort to show liability on the part of the other codefendant, who was exonerated by the jury.  Specifically, he assigns error in the instructions which were granted, and the refusal to grant others which he requested.


2
Under the applicable law of Maryland and the facts developed at the trial, we think the instructions, when taken as a whole, were unexceptional and that there was no error in refusing to grant the requested instructions.

The judgment of the district court is

3
Affirmed.